             Case 1:19-cr-00463-DLC Document 30 Filed 07/10/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-   -   - - -    -    -    - -         -   - - - - - -      -   -   -x
    UNITED STATES OF AMERICA
                                                                                 SEALED SUPERSEDING
                      -   v.       -                                             INDICTMENT

    EMILIANO BOMBA,                                                              S2 19 Cr. 463 (DLC)
    BRIAN PARRA MACHADO,
    JOSE BAEZ, and
    ANDY GARIBALDI LOPEZ,

                                   Defendants.
-   -   - - - - -          -   -       -   - - -    -   - - - -     -x

                                         COUNT ONE
                          (Conspiracy to Commit Money Laundering)

        The Grand Jury charges:

        1.      From at least in or about 2018, through in or about

2020, in the Southern District of New York and elsewhere,

EMILIANO BOMBA and JOSE BAEZ, the defendants, and others known

and unknown, intentionally and knowingly did combine, conspire;

confederate, and agree together and with each other to engage in

money laundering offenses, in violation of Title 18, United

States Code, Sections 1956 (a) (1) (A) (i),                                (a) (1) (B),   (a) (·2) (A).,

(a) ( 2 ) ( B) , and 19 5 7 (a) .

        2.      It        was          a   part    and    an    object      of   the   conspiracy          that

EMILIANO BOMBA and JOSE BAEZ, the defendants, and others known and

unknown,        in        an    offense            involving        and affecting         interstate        and

foreign commerce,                      knowing that the property involved in certain

financial            transactions,                 to    wit,       cash     transactions       and        wire
             Case 1:19-cr-00463-DLC Document 30 Filed 07/10/20 Page 2 of 9



transfers,        represented       the      proceeds       of    some    form    of   unlawful

activity,        would    and    did    conduct      and      attempt     to     conduct     such

financial        transactions,      which in fact             involved the proceeds of

specified        unlawful       activity,      to    wit:        (i)   felonious       narcotics

offenses,        in violation of Title 21, United States Code; and (ii)

offenses        against    a    foreign       nation    involving         the    manufacture,

importation,        sale, or distribution of a controlled substance                           (as

such term is defined for purposes of the Controlled Substances

Act),    knowing that the transactions were designed in whole or in

part to promote the carrying on of specified unlawful activity, in

violation          of     Title        18,     United            States     Code,        Section

1956(a) (1) (A) (i)

        3.      It was a further part and an object of the conspiracy

that EMILIANO BOMBA and JOSE BAEZ, the defendants, and others known

and unknown, in an offense involvjng and affecting interstate and

foreign commerce,           knowing that the property involved in certain

financial         transactions,        to     wit,     cash       transactions         and   wire

transfers,        represented       the      proceeds       of    some    form    of    unlawful

activity,        would    and    did    conduct      and      attempt     to     conduct     such

financial        transactions,      which in fact             involved the proceeds of

specified        unlawful       activity,      to    wit:        (i)   felonious       narcotics

offenses,        in violation of Title 21, United States Code; and (ii)



                                                2
             Case 1:19-cr-00463-DLC Document 30 Filed 07/10/20 Page 3 of 9



offenses        against     a     foreign     nation       involving       the   manufacture,

importation,           sale, or distribution of a controlled substance (as

such term is defined for purposes of the Controlled Substances

Act),    knowing that the transaction was designed in whole or in

part to conceal and disguise the nature, the location, the source,

the     ownership,        and     the   control       of   the     proceeds      of     specified

unlawful         activity,        and    to     avoid        a     transaction          reporting

requirement under State and Federal law, in violation of Title 18,

United States Code, Section 1956(a) (1) (B).

        4.      It was a further part and an object of the conspiracy

that EMILIANO BOMBA and JOSE BAEZ, the defendants, and others known

and     unknown,        transported,        transmitted,           and     transferred,          and

attempted         to    transport,       transmit,         and     transfer,        a    monetary

instrument and funds               from a place in the United States to and

thr9ugh a place outside the United States, and to a place in the

United States from and through a place outside the United States,

with the intent to promote the carrying on of specified unlawful

activity,        to wit,    (i)    felonious narcotics offenses,                 in violation

of    Title     21,     United States         Code;    and       (ii)    offenses       against    a

foreign nation involving the manufacture,                           importation,         sale,    or

distribution of a controlled substance                           (as such term is defined


                                                                           ,


                                                3
            Case 1:19-cr-00463-DLC Document 30 Filed 07/10/20 Page 4 of 9



for purposes of the Controlled Substances Act),                        in violation of

Title 18, United States Code, Section 1956(a) (2) (A).

       5.       It was a further part and an object of the conspiracy

that EMILIANO BOMBA and JOSE BAEZ, the defendants, and others known

and    unknown,       transported,        transmitted,        and     transferred,     and

attempted        to   transport,     transmit,       and      transfer,      a   monetary

instrument and funds          from a place in the United States to and

through a place outside the United States, and to a place in the

United States from and through a place outside the United States,

knowing that the monetary instrument and funds                         represented the

proceeds of some form of unlawful activity, and knowing that the

transaction       was   designed     in    whole    or   in    part    to    conceal   and

disguise the nature, the location, the source, the ownership, and

the control of the proceeds of specified unlawful activity,                             to

wit,   ( i)    felonious narcotics of fens es, in violation of Title 21,

United States Code;         and    (ii)    offenses against a           foreign nation

involving the manufacture,           importation,        sale, or distribution of

a controlled substance            (as such term is defined for purposes of

the    Controlled       Substances    Act),        and   to    avoid     a   transaction

reporting requirement under State and Federal law, in violation of

Title 18, United States Code, Section 1956(a) (2) (B).




                                             4
             Case 1:19-cr-00463-DLC Document 30 Filed 07/10/20 Page 5 of 9



        6.         It was a further part and an object of the conspiracy

that EMILIANO BOMBA and JOSE BAEZ, the defendants, and others known

and unknown, within the United States, in an offense involving and

affecting interstate and foreign commerce, knowingly would and did

engage and attempt to engage in monetary transactions in criminally

derived property of a value greater than $10,000 that was derived

from specified unlawful activity, to wit,                      (i) felonious narcotics

offenses,          in violation of Title 21, United States Code; and (ii)

offenses          against   a   foreign      nation    involving     the    manufacture,

importation,          sale, or distribution of a controlled substance                  (as

such term is defined for purposes of the Controlled Substances

Act),        in    violation    of   Title    18,     United    States     Code,   Section

1957 (a).

                  (Title 18, United States Code, Section 1956(h) .)

                                      COUNT TWO
                                (Narcotics Conspiracy)

        The Grand Jury further charges:

        7.         In or about March 2018, in the Southern District of

New York and elsewhere, BRIAN PARRA MACHADO, JOSE BAEZ, and ANDY

GARIBALDI LOPEZ, the defendants, and others known and unknown,

intentionally and knowingly did combine, conspire, confederate,

and agree, together and with each other, to violate the

narcotics laws of the United States.


                                               5
            Case 1:19-cr-00463-DLC Document 30 Filed 07/10/20 Page 6 of 9



       8.       It was a part and an object of the conspiracy that

BRIAN PARRA MACHADO, JOSE BAEZ, and ANDY GARIBALDI LOPEZ, the

defendants, and others known and unknown, would and did

distribute and possess with intent to distribute a controlled

substance, in violation of Title 21, United States Code, Section

841(a)(l).

       9.      The controlled substance that BRIAN PARRA MACHADO,

JOSE BAEZ, and ANDY GARIBALDI LOPEZ, the defendants, conspired

to distribute and possess with intent to distribute was one

kilogram and more of mixtures and substances containing a

detectable amount of heroin, in violation of Title 21, United

States Code, Section 841 (b) (1) (A).

                (Title 21, United States Code, Section 846.)

                             FORFEITURE ALLEGATIONS

       10.     As a result of committing the offense alleged in Count

One    of     this   Indictment,    EMILIANO       BOMBA    and   JOSE   BAEZ,    the

defendants, shall forfeit to the United States, pursuant to Title

18, United States Code, Section 982 (a) (1), any and all property,

real   and personal,        involved   in       said   offense,   or   any   property

traceable to such property, including but not limited to a sum of

money in United States currency representing the amount of property

involved in said offense.



                                            6
         Case 1:19-cr-00463-DLC Document 30 Filed 07/10/20 Page 7 of 9



     11.     As a result of committing the controlled substance

offense alleged in Count Two of this Indictment, BRIAN PARRA

MACHADO, JOSE BAEZ, and ANDY GARIBALDI LOPEZ, the defendants,

shall forfeit to the United States, pursuant to Title 21, United

States Code, Section 853, any and all property constituting, or

derived from, any proceeds obtained, directly or indirectly, as

a result of said offense, and any and all property used, or

intended to be used,        in any manner or part, to commit, or to

facilitate the commission of, said offense, including but not

limited to a sum of money in United States currency representing

the amount of proceeds traceable to the commission of said

offense.

                        SUBSTITUTE ASSETS PROVISION

     12.     If any of the above-described forfeitable property,               as

a result of any act or omission of._ the defendants:

             a.    cannot     be   located   upon     the   exercise     of   due

diligence;

             b.   has been transferred or sold to, or deposited with,

a third person;

             c.   has   been placed beyond          the   jurisdiction   of   the

Court;

             d.    has been substantially diminished in value; or



                                       7
✓   •   '        Case 1:19-cr-00463-DLC Document 30 Filed 07/10/20 Page 8 of 9



                    e.    has   been   commingled     with      other   property   which

        cannot be divided without difficulty;

        it is the intent of the United States, pursuant to Title 21, United

        States Code,     Section   8 53 (p)   and Title   28,    United States     Code,

        Section 2461(c),     to seek forfeiture of any other property of the

        defendants up to the value of the forfeitable property described

        above.

                      (Title 18, United States Code, Section 982;
                    Title 21, United States Code, Section 853; and
                     Title 28, United States Code, Section 2461.)




                                                    United States Attorney




                                                8
.,,.   ...   t
                 Case 1:19-cr-00463-DLC Document 30 Filed 07/10/20 Page 9 of 9



                           Form No. USA-33s-274          (Ed. 9-25-58)



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK


                                   UNITED STATES OF AMERICA

                                                 v.

                                    EMILIANO BOMBA, et al.

                                                                 Defendants.


                                      SEALED SUPERSEDING
                                          INDICTMENT

                                      S2 19 Cr. 463 (DLC)

                           (18   u.s.c.   §   1956, 21   u.s.c.        §     846)

                                     GEOFFREY S. BERMAN
                                    United States Attorney




                                                           1 ,z J F J3                    hf7(c?81 !.,jJ'r6c-~.3
                                                                              i vl-                                  1
                                                                                      1
                                                         -- 5 (c A L-~          s     ,J _9   ~ GQ)~N (?-   -::[~)C...--~ ~

                                                          -   't-1\J       {...,f-1-f 0'l     ~ 2--/ I 3) v:, -u:,       d
